PER CURIAM.
Appellant, defendant in the trial court, appeals in Case No. 11-163 from his conviction of aggravated assault and in Case No. 11-108 from an order revoking his probation on a prior conviction of larceny. Having *440heard oral argument following consideration of the briefs and record, we find that appellant has failed to demonstrate error. Accordingly, the judgment and sentence entered after the plea of nolo contendere to the crime of aggravated assault, with right reserved to appeal, in Case No. 11-163 is affirmed. Likewise, the order revoking probation in Case No. 11-108 is affirmed.
McCORD, C. J., and SMITH and BOYER, JJ., concur.